Citation Nr: 1544827	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that while it is not entirely clear that the Veteran has been diagnosed with hypertension, his private psychiatric treatment records begin to note an assessment of hypertension in November 2009.  The Board has reviewed the claims file and finds that additional development is required before it can adjudicate the claim on appeal.

Evidence associated with the file, specifically a medication management report dated March 31, 2005, indicates that the Veteran was approved for disability benefits from the Social Security Administration (SSA).  Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  In this case, the Board notes that the evidence of record fails to reveal the basis of the Veteran's grant of SSA benefits.  As such, the Board cannot conclude that no reasonable possibility exists that the Veteran's SSA records would not aid in substantiating his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010) (holding that not all SSA disability records must be sought, but only those that are relevant to the Veteran's claim); see also Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (holding that VA's duty to assist is "particularly great in light of the unavailability of the veteran's exit examination and full Army medical records").  Therefore, the Board finds that the matter currently before it must be remanded for the AOJ to request from SSA all records related to any grant of benefits.  See 38 C.F.R. § 3.159(c) (2014).

The claims file also contains no service treatment records (STRs).  In June 2011, the AOJ contacted the National Personnel Records Center (NPRC) and requested the Veteran's STRs.  In response, the NPRC did not produce any records and concluded that "the records either do not exist or that the records are not located at NPRC" (emphasis added).  Although the RO issued a formal finding of unavailability regarding the Veteran's STRs, it is unclear whether the Veteran's STRs are in fact unavailable, or whether they are located somewhere other than the NPRC.  The formal finding also does not indicate that any facility other than the NPRC was contacted.

VA has a duty to make as many attempts as necessary to obtain relevant records from a federal department or agency, including service medical records, until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  Accordingly, as it is uncertain whether the Veteran's STRs are in fact unavailable and whether further attempts to obtain the records would truly be futile, efforts should be taken upon remand to attempt to obtain the Veteran's STRs, to include from alternate and appropriate sources other than the NPRC.

Accordingly, the case is REMANDED to the AOJ for the following action:

1. The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated him for his hypertension since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder. 

2. The AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  

3. An appropriate originating agency official should contact the service department and/or any other appropriate source (other than NPRC) and request all available service treatment and personnel records.

If any service treatment records are unavailable, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4. After completing the requested actions and any additional notification and/or development deemed warranted, to include providing the Veteran with a VA examination if evidence produced on remand indicates that one is warranted, the AOJ should readjudicate the issue on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response. 

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right 

to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




